Citation Nr: 9914041	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to January 
1976.

This appeal arose from a March 1994 RO rating decision, which 
evaluated the veteran's left knee disability as 10 percent 
disabling.



FINDING OF FACT

The Board lacks jurisdiction in this case, as a notice of 
disagreement has not been submitted to a March 1994 RO rating 
decision.


CONCLUSION OF LAW

As no timely notice of disagreement has been filed from the 
March 1994 rating decision, and no extension of time was 
requested to file a notice of disagreement, the veteran's 
claim must be dismissed.  38 U.S.C.A. § 7105(b)(West 1991); 
38 C.F.R. §§ 3.109, 20.200, 20.201, 20.302(a)(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a claim of entitlement to service 
connection for a left knee disability on July 1976.  The 
August 1976 RO rating decision granted a 10 percent 
evaluation.  Thereafter, on rating action of January 1978, 
the veteran's left knee disability had been reduced to 0 
percent disabling.   The veteran's left knee disability was 
then increased to 10 percent disabling by rating action of 
March 1994.  A notice of disagreement (NOD) had not been 
submitted to this rating action.

Thereafter, the veteran's October 1997 statement expressed 
disagreement with the RO's 10 percent evaluation.  The RO 
submitted a March 1998 letter to the veteran; wherein it 
expressly invalidated the veteran's October 1997 notice of 
disagreement as no decision had been made regarding his 
service connected left knee disability.  Instead, the veteran 
was notified that his October 1997 letter was construed as a 
request for an increased evaluation.  The RO's rating 
decision of September 1998 then increased the veteran's 
evaluation to 30 percent disabling.  The veteran was notified 
of this decision, as well as his right to appeal.

The veteran's representative submitted a May 1999 letter, 
wherein it was noted that there was currently no issued in 
controversy as defined by 38 C.F.R. § 20.302.

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans are 
subject to review on appeal to the Secretary.  The Board of 
Veterans' Appeals (Board) makes decisions in such appeals.  
Subject to review by courts of competent jurisdiction, only 
the Board will make final decisions with respect to its 
jurisdiction.  38 C.F.R. § 20.101 (1998)

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement and completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  A notice of 
disagreement with a determination must be filed within one 
year from the date that the agency of original jurisdiction 
mails notice of the determination to the claimant, otherwise 
it becomes final.  The date of mailing the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).

To date, the RO has not received a valid NOD of the March 
1994 rating decision.  Statute and regulation provide one 
year from the date of mailing of the notice of an initial 
determination of a claim in which to file an NOD, thus a 
timely NOD has not been filed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(a) (1998).  Further, statute 
and regulation provide that upon receipt of a NOD, the AOJ 
shall issue a statement of the case (SOC).  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.26, 19.29, 19.30 
(1997). 

Statute and regulation provide that an appellant has 60 days 
from the date of issue of the SOC to file a formal appeal 
(denominated a substantive appeal in the regulation).  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The time limit may be extended for good cause upon 
request prior to the end of the time limit.  38 C.F.R. § 
20.303 (1998).  As the RO has neither received a valid NOD or 
a request for an extension of time to file, the appeal must 
be dismissed as untimely.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998).

The statutes providing for and governing appeals to the Board 
of Veterans' Appeals are published in chapter 71, title 38, 
United States Code. "An application for review on appeal 
shall not be entertained unless it is in conformity with this 
chapter." 38 U.S.C.A. § 7108 (West 1991).  Where an appeal 
is untimely or not submitted, it is not in conformity with 
the governing law.  The section quoted is written in 
compulsory, not discretionary language.  The Board must 
dismiss this appeal.



ORDER

Whereas the rating decision of March 1994, was not timely 
appealed, the appeal is dismissed.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

